342 S.W.3d 368 (2011)
Rayon DANSBERRY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94731.
Missouri Court of Appeals, Eastern District, Division Four.
June 7, 2011.
Margaret M. Johnston, Woodrail Centre, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and THOMAS L. RAY, SP.J.

ORDER
PER CURIAM.
Rayon Dansberry ("Movant") appeals the denial of his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion because his trial counsel was ineffective (1) for failing to call Robert Barton to testify at Movant's trial, and (2) failing to object to hearsay and other crimes testimony about property from these robberies and property from other robberies being found in Washington Park, Illinois.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).